Carlisle, J.
1. A justice of the peace has no authority to perform any of the functions of his office elsewhere than within the limits of his own county, and an affidavit sworn to and subscribed before a justice of the peace outside the limits of his own county is illegal and void. Hutchins v. State, 8 Ga. App. 409 (69 S. E. 309).
2. An illegal affidavit cannot form the basis of a bastardy prosecution. Jackson v. State, 34 Ga. App. 519, 521 (130 S. E. 360); Scroggins v. State, 55 Ga. 380 (1); Britt v. Davis, 130 Ga. 74 (60 S. E. 180).
3. Where, upon the trial of one charged with the offense of bastardy, it appears from the undisputed testimony of the prosecutrix that the child of the putative father was bom outside the county of the trial, and that the affidavit which formed the basis of the prosecution was sworn to and subscribed at the place of the birth of the child before a justice of the peace of the county in which the trial was being held, such affidavit, under an application of the foregoing rules of law, is void and all proceedings had under such affidavit are void.
4. The motion to dismiss the bill of exceptions because no bona fide attempt was made to brief the evidence, in compliance with Code (Ann. Bupp.) § 70-305 (Ga. L. 1953, Nov.-Dee. Sess., pp. 440, 446), is denied. A failure to comply with such requirement would in any event result only in a refusal of this court to consider assignments of error requiring-reference to this brief of evidence (McDonald v. Fletcher, 211 Ga. 405, *26186 S. E. 2d 215), but not a dismissal of the bill of exceptions. We think, however, that in the present case the irrelevancies contained in the brief of evidence are so slight that we are not required to refuse to consider the assignments of error requiring reference to the brief of evidence.
Decided June 17, 1955.
Haas, Holland & Blackshear, Jack H. Zinkow, for plaintiff in error.
Richard Bell, Solicitor, contra.

Judgment reversed.


Gardner, P. J., and Townsend, J., concur.